Citation Nr: 1524832	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating for individual unemployability (TDIU).

3. Entitlement to an increased evaluation for the Veteran's left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	J. Woods, Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

This is a somewhat procedurally complex case.  The Veteran initially filed a claim of entitlement to service connection for PTSD in December 2006.  The issue of service connection for PTSD denied, a statement of the case was issued in February 2009, and an appeal was perfected in March 2009.   Eventually, service connection for PTSD was granted by an October 2013 rating decision.  An August 2014 statement from the Veteran expressed disagreement with the level of compensation assigned.  A Statement of the Case was issued in October 2014, and perfected in October 2014.  Therefore, that issue is in appellate status.

In a June 2012 rating decision which proposed to reduce the Veteran's evaluation for his service connected left knee disability (which was never in fact reduced), the RO also noted that a grant of TDIU was not appropriate.  In July 2012, the Veteran filed a statement disagreement with that denial of TDIU, and a statement of the case was issued in October 2013.  A November 2013 letter from the Veteran's representative is considered sufficient to be considered a substantive appeal as to the issue of TDIU, and this claim is therefore also in appellate status, but will be addressed in the REMAND below.

The issue of entitlement to an increased evaluation for the Veteran's left knee was proposed to be reduced in June 2012.  Although the Veteran's representative expressed disagreement with that proposal in November 2013, not only is this not timely (as although it was dated May 2013, it was not received until November 2013), one cannot submit a notice of disagreement unless there is a final decision, and a proposal to reduce is not a final decision.  A September 2014 rating decision eventually continued the Veteran's evaluation at 20 percent for his left knee.  The Veteran disagreed with that decision in a December 2014 statement, however, no further statement of the case was released as to this issue; therefore, this issue is further addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The issues of increased evaluations for a right knee disability and headaches were mentioned in a November 2013 statement from the Veteran's representative; the representative attempted to indicate that he was filing a notice of disagreement as to these issues; however, the claim for headaches was last finally denied well more than a year ago, as was the Veteran's right knee; therefore, these are considered new claims for increased ratings, and the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board also notes that one of the Veteran's representative's forms may have been also attempting to file a claim for an earlier effective date for the Veteran's left knee claim; as such, this issue is also referred to the RO for clarification with the Veteran's representative.


FINDING OF FACT

The Veteran's service connected PTSD causes a degree of occupational and social impairment consistent with no more than mild symptomatology, such as problems with sleep and mild irritability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent, for the Veteran's service connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400, 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this claim file is completely virtual.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. The Board also points out that, as this is a claim ensuing from the grant of an initial rating, a lessened duty exists.

Nevertheless, the Board notes that VCAA letters dated in May 2008, August 2008, March 2011, May 2011, January 2015, and April 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's service and post service treatment records have been associated with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified  relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014) (emphasis added).  In this case, the Veteran received a VA examination in August 2013.  This examination was a thorough and adequate basis on which to base a decision, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159(c)(4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran claims that an increased rating is warranted for his service connected PTSD; based on the evidence below, the Board finds that an increased rating is not warranted during any period of this appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014).  

The Veteran is currently rated as 30 percent disabled for his service connected PTSD, under Diagnostic Code 9411, which is covered by the general rating formula for mental disorders.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication..10

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).......30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . .  . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9400 (2014). 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  It should be noted however  that these GAF scores are but one piece of information to be examined, and the Board is obligated to review all pertinent evidence and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.

Taking into account all relevant evidence, the Board finds that an evaluation in excess of 30 percent, for the Veteran's service connected PTSD, is not warranted.  As noted above, in order to warrant an increased evaluation for this period, the Veteran would have to be found to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships .   The Board does not find that criteria have been met.

Reviewing the relevant evidence of record from the date of the grant of service connection, a July 2005 screening report for potential group psychotherapy found the Veteran to be in an anxiety state, and gave him a provisional diagnosis of PTSD.  The Veteran was seen in group psychotherapy several times after this.  An October 2006 psychotherapy group note indicated that the Veteran had a diagnosis of PTSD.

A December 2009 PTSD screening was negative.

A June 2013 VA examination showed such symptomatology as difficulty sleeping, irritability, and exaggerated startle response.  The Veteran had a depressed mood.  At that time, the Veteran was diagnosed with chronic mild PTSD, and alcohol dependence.  His GAF was estimated to be 65.  The examiner found the Veteran's symptomatology most consistent with a finding of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which would be consistent with only a 10 percent evaluation, lower than the Veteran's current 30 percent evaluation.

The examiner indicated that the Veteran was vague and shifted his descriptions, and the accuracy of the report may therefore be questionable.  The examiner also stated that it was possible that the Veteran might be self-medicating PTSD symptoms, but the examiner indicated that it was more likely, based on his presentation today, that the Veteran's alcohol use was a separate concern.  The examiner indicated that the level of impairment of each diagnosis could not be differentiated as they were both chronic and mild concerns.

The Veteran was seen in August 2013 for evaluation of, and treatment for, substance dependence.

The Veteran also had a diagnostic interview for PTSD in August 2013.  On examination, mood was calm and congruent.  Speech was normal, and thoughts were logical and goal directed, without evidence of a thought disorder or delusion.  There was no evidence of suicidal or homicidal ideation, and no evidence of  auditory or visual hallucinations.  He reported problems with sleep, a general lack of interest, and a decrease in energy.  The Veteran was diagnosed with PTSD and substance dependence.

Thus, while the Veteran did have some mild symptomatology during this time, and was seen on an occasional basis in group therapy, his symptomatology was generally mild, with no evidence of significant interference with the Veteran's social and occupational life.  While he had mild symptomatology to include problems with sleep, irritability, and a startled response, he is able to maintain all his activities of daily living, and has been married to his current wife for many years.  His GAF was recently found to be 65, indicative of no more than mild symptomatology.  At no time during this appeal has the Veteran's PTSD caused problems with affect, impairment memory or judgment.  The Veteran has never been found to be suicidal or homicidal, and there is no evidence of hallucinations.  At worst, his symptoms appear consistent with no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The criteria for a finding of a 50 percent evaluation, the next higher evaluation, are not met.

As such, the Board finds that the preponderance of the evidence of record is against a grant of increased for PTSD. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2013).   Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported symptoms such as difficulty sleeping, irritability, and a startled response, but these symptoms appear to have only a mild impact on his social and occupational functioning.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling, is denied.


REMAND

As to the Veteran's TDIU claim, the Board finds that a remand is necessary.  Specifically, the Board notes that the last statement of the case as to this issue was in October 2013.  Since that time, the Veteran has receive several examinations for his service connected knees and headache, with no indication that these examinations have been considered by the RO.  These appear to indicate mild disabilities and impairments in the ability to work.  However, also submitted is a December 2014 private vocational rehabilitation opinion, which indicates that the Veteran has been unemployable since the date of claim.  The Board however, finds this opinion in direct opposition to the fact that the current evidence of record appears to indicate that the Veteran was working full time until February 2013.

Based on the current evidence of record therefore, the Board is unable to determine whether the Veteran is currently unemployable due to his service-connected disabilities.  In this regard, the Board notes that in Friscia v. Brown, 7 Vet. App. 294 (1995), the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a) , 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, on remand, the Veteran must be afforded an examination addressing his employability.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

As to the Veteran's claim of entitlement to an increased evaluation for his service connected left knee disability, as noted above, a September 2014 rating decision continued the Veteran's evaluation at 20 percent for his left knee.  The Veteran disagreed with that decision in a December 2014 statement, however, no further statement of the case was released as to this issue.  Therefore, the Board must remand this claim, so that a statement of the case may be issued, and the Veteran given an opportunity to perfect the appeal of this claim to the Board before any further action must be taken. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. 	Send the Veteran a statement of the case (SOC) concerning his claim for an increased rating for his left knee disability.

2. Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning his left knee claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting the appeal of this claim, should it be returned to the Board for further appellate consideration.

3. Obtain all relevant outstanding ongoing VA treatment records for any psychiatric disability.  All attempts to locate these records must be documented in the claims folder. 

4. Schedule the Veteran for an examination(s) with an appropriate medical professional who is qualified to offer an opinion regarding the impact of the Veteran's service-connected disabilities on his employable.  In proffering an opinion, the examiner(s) should review the claims file, and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities alone (not including the effects of any non-service connected disabilities).  To the extent possible, the examiner(s) is asked to identify types of employment that would be precluded by the limitations due to the Veteran's service-connected disabilities and also types of employment that would remain feasible despite the service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

5. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


